UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8318


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MANUEL CARRIZOZA,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (1:02-cr-00045-LHT-1; 1:05-cv-00305-LHT)


Submitted:    June 10, 2009                 Decided:   June 30, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Marines, LAW OFFICE OF HENRY MARINES, Miami, Florida, for
Appellant. Jill Westmoreland Rose, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Manuel Carrizoza seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a    certificate       of    appealability.           28     U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a    substantial       showing       of    the    denial    of     a

constitutional      right.”         28    U.S.C.       § 2253(c)(2)      (2006).        A

prisoner     satisfies       this        standard       by     demonstrating         that

reasonable    jurists       would    find       that    any     assessment      of     the

constitutional      claims    by    the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Carrizoza

has not made the requisite showing.                      Accordingly, we deny a

certificate    of       appealability      and      dismiss     the    appeal.          We

dispense     with    oral    argument       because       the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED



                                           2